Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 8-10 and 12-14 are pending in the application. Claims 1, 8-10 and 12-14 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on October 11th, 2021.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2012/0302769 A1 by Janka et al. in view of U.S. Patent PGPub No. 2015/0321119 A1 by Parker et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Janka et al. teach the following general method on page 1:

    PNG
    media_image1.png
    245
    594
    media_image1.png
    Greyscale

FDCA meets the limitation of instant claims 9 and 10 as the product of step (a). The starting material in the prior art is Applicant’s instant elected species of an oxidizable compound. The prior art teaches the use of a solvent, oxygen (an oxidizing gas) and a catalyst system along with a temperature that largely overlaps with the range of instant claims 1 and 12. Regarding the catalyst limitations of step (a), Janka et al. teach the following on page 4:

    PNG
    media_image2.png
    196
    606
    media_image2.png
    Greyscale

The catalysts amounts largely overlap with the ranges instantly claimed. Furthermore, the examples found in Tables 1-3 on page 10 for the catalyst each fall within the scope of the instant claims of 2000 or 2500 ppm Co, between 93.5 and 116.8 ppm Mn and between 2500 and 3000 ppm Br. The same ranges apply to the catalysts of Table 5 on page 12. The prior art further teaches the following embodiment on page 17:


    PNG
    media_image3.png
    214
    505
    media_image3.png
    Greyscale

The ranges above are within the scope instantly claimed. Regarding the limitations of claim 1 regarding a yield of “up to 89.4%” and a “b* less than 6;” Janka et al. teach the following on page 5:

    PNG
    media_image4.png
    140
    597
    media_image4.png
    Greyscale

Similarly, Janka et al. teach the following on page 8:

    PNG
    media_image5.png
    331
    604
    media_image5.png
    Greyscale

Accordingly, the instantly claimed yields and b* overlap with the ranges taught in the prior art. Furthermore, the solvent used in the reaction would appear to meet the limitation of “an oxidation solvent” being produced. Accordingly, the prior art teaches a step that corresponds to the instantly claimed step (a).


    PNG
    media_image6.png
    632
    698
    media_image6.png
    Greyscale
.
Accordingly, Janka et al. teach the use of a purge zone.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach a step corresponding to instant step (b) where a portion of oxidation solvent is routed to an oxidation liquor purge zone to produce the four instantly recited steams.
The prior art does not teach performing polymerizing at facilities within 10 miles as recited in instant step (c) or the additional limitations of previous or concurrent use of different components. 
Additional limitations are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
Regarding instant step (b), the reference by Janka et al. corresponds to Application Serial No. 13/228,799. Parker et al. teach the following on page 1 (paragraph [0003]):

    PNG
    media_image7.png
    191
    597
    media_image7.png
    Greyscale

Accordingly, the disclosure of Parker et al. appears to be an extension or improvement on the disclosure and method of Janka et al. Parker et al. discuss a method for recovering different portions in a method of making FDCA. Regarding particular steps, Parker et al. teach the following:
[0004] Disclosed is a method for recovering a portion of oxidation solvent, a portion of oxidation catalyst, and removing a portion of oxidation by-products and raw material impurities from a solvent stream generated in a process to make furan-2,5-dicarboxylic acid (FDCA).  The process comprises oxidizing a feed stream comprising at least one oxidizable compound selected from the following group: 5-(hydroxymethyl)furfural (5-HMF), […] to generate a crude carboxylic acid slurry comprising furan-2,5-dicarboxylic acid (FDCA) in an oxidation zone, cooling a crude carboxylic acid slurry in a cooling zone to generate a cooled crude carboxylic acid slurry, removing impurities from a cooled crude carboxylic acid slurry in a solid-liquid separation zone to form a low impurity carboxylic acid stream and a mother liquor stream, routing at least a portion of the mother liquor stream to a mother liquor purge zone to generate a recycle oxidation solvent stream, a recycle catalyst rich stream, a raffinate stream, and an impurity rich waste stream.

Accordingly, a person having ordinary skill in the art in seeking to develop an overall approach based on Janka et al. would have been motivated to incorporate the recovery steps of Parker et al. to be able to avoid wasting solvent, catalyst, etc.
Regarding instant step (c), it is first noted that Janka et al. teach in paragraph [0005] that the material being generated (FDCA) is useful in the preparation of polymers. In the interest of extending the prior art method to generate useful materials such as the polymers explicitly taught by Janka et al., a person having ordinary skill in the art would have been motivated to polymerize the material obtained in instant step (a). Regarding the limitation of having facilities within 10 miles, a person having ordinary 
	Regarding the limitation of instant claim 1 of the oxidation liquor purge zone, the instant limitation of “is concurrently used” appears to be a type of product-by-process limitation within a method claim, i.e. where the limitation refers to previous or subsequent manipulations of a particular physical component rather an active step requiring the terephthalic acid process. Regardless, paragraphs [0004] and [0005] of Janka et al. teach that FDCA is useful as an alternative to terephthalic acid and a person having ordinary skill in the art in switching from terephthalic acid to FDCA-based polymers would have been motivated to use purge zones already in possession rather than purchasing new components or in the course of developing optimized procedures would have been motivated to switch back and forth in how a purge zone is being used.
	Regarding the limitation of instant claim 1 of the oxidation zone, Janka et al. teach the use of an oxidation reactor and the instant limitation of “previously used” appears to be a type of product-by-process limitation within a method claim, i.e. where the limitation refers to previous manipulations of a particular physical component rather an active step requiring the previous terephthalic acid and/or isophthalic acid process. Regardless, paragraphs [0004] and [0005] of Janka et al. teach that FDCA is useful as an alternative to these two materials and a person having ordinary skill in the art in switching from terephthalic acid and/or isophthalic acid to FDCA-based polymers would have been motivated to use reactors already in possession rather than purchasing new reactors.
	Regarding instant claim 8, Janka et al. teach a catalyst embraced by the instant claims on page 17 as part of claim 4.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626